ORDER

PER CURIAM.
All Star Neon, Inc., d/b/a All Star Signs & Electric, (“All Star”) appeals from the trial court’s judgment after a trial de novo in favor of BDL Electronics, Inc., d/b/a Ace Electric Systems, (“BDL”)1 on All Star’s breach of contract claim and in favor of BDL on its counterclaim for attorneys’ fees against All Star in the amount of $2,500.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The trial court’s judgment is affirmed in accordance with Rule 84.16(b).
We further grant BDL’s motion for attorneys’ fees on appeal in the amount of $1,600.

. The trial court’s judgment appears to refer incorrectly to this party as "DBL, Inc. d/b/a Ace Electric Laboratory System.”